Allowable Subject Matter

Claims 1, 3-4, 6-7, 9-13 and 15-20 are allowed in light of the amendment filed on 12/28/2021.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A robot comprising: a base; at least one roller bearing having an inner race supported by the base, an outer race that rotates around the inner race, and at least one roller provided between the inner race and the outer race; a spacer that contacts the outer race; a first body to which the spacer is attached; and a spin motor coupled to the first body and configured to provide a torque to rotate the first body with respect to the base, wherein the outer race of the at least one roller bearing is configured to roll along the spacer, wherein a surface hardness of the spacer is greater than a surface hardness of the first body, wherein the first body rotates about a vertical axis with respect to 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B